Citation Nr: 1427968	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-18 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. All, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969 and from January to May 1991.  The Veteran had additional service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the appeal for additional development in February 2010, April 2012, and December 2013.  Pursuant to the December 2013 remand, the Veteran was afforded a new VA audiological examination to determine the nature and etiology of his claimed hearing loss and tinnitus.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability for VA purposes.

2.  The Veteran has a left ear hearing loss disability for VA purposes; however, the evidence of record does not demonstrate a nexus between the hearing loss and the Veteran's military service.

3.  The Veteran's tinnitus is at least as likely as not related to his active military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear hearing disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.385 (2013).

2.  The criteria for service connection for a left ear hearing disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through a notice letter dated in May 2006, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran did not identify any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.

The Veteran was provided three VA audiological examinations.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the February 2014 examination and opinion adequate for the purpose of adjudicating the Veteran's appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including sensorineural hearing loss (an organic disease of the nervous system).  See Opinion of VA Under Secretary for Health, dated October 4, 1995.  Unless clearly attributable to intercurrent causes, presumptive service connection may be awarded if a listed chronic disease manifests itself and is identified as such either in service or within the specified presumptive period, and the Veteran presently has the same disease.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after separation is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

I. Hearing Loss

The Veteran seeks service connection for right and left ear hearing loss as a result of exposure to "mortar noise, 50 caliber machine guns, rifle ranges, helicopters and bombs exploding within and just outside the medical compound" where he worked.  See, e.g., June 2008 statement.  Service personnel records reflect that the Veteran's military occupational specialty (MOS) was medical laboratory specialist.

A hearing loss disability is defined with regard to audiometric testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service department audiometric readings prior to October 31, 1967 are assumed to be in American Standards Association (ASA) units, which must be converted to International Standard Organization (ISO) units in order to evaluate for hearing loss.  Because the Veteran's entrance examination is dated prior to October 31, 1967, conversion is required for the analysis here.

The record on appeal includes service treatment records corresponding to the Veteran's period of active duty in the United States Army from April 1966 to March 1969.  In pertinent part, these records show that at his January 1966 military enlistment medical examination, the Veteran reported a history of childhood ear infections.  His ears, however, were normal on clinical evaluation.  The enlistment examination contains objective findings reported in ASA units.  After converting to ISO units, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
20
15
5
0
0

In-service treatment records show that in April 1968, the Veteran was examined in connection with an ear infection and upper respiratory infection.  He reported a "swollen up feeling" in his right ear followed by drainage and decreased hearing.  Examination showed a swollen external canal with exudate.  The impression was otitis and he was treated with ear drops and antibiotics.  On his return visit two days later, the Veteran reported that he still had soreness and difficulty hearing, but was considerably improved.
At his March 1969 military separation medical examination, the appellant's ears were normal on clinical evaluation. Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
NA
5
LEFT
5
0
0
NA
5

On a report of medical history, the Veteran endorsed a history of "running ears," which the examiner noted referred to recurrent otitis externa, which had existed prior to service, the last episode of which was one year prior.  The Veteran denied current or past hearing loss.

The Veteran thereafter served as a member of the U.S. Army Reserve, including a period of active duty from January to May 1991.  Records obtained from the Army Reserve include numerous periodic examination reports.  At an August 1977 periodic medical examination, the Veteran reported a history of hearing loss.  The examiner noted that this was presumed to be due to two episodes of otitis media the Veteran had at age 20.  On clinical evaluation, the Veteran's ears were normal.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
NA
10
LEFT
10
10
10
NA
0

Service treatment records corresponding to the Veteran's service in the Army Reserve include additional reports of periodic medical examinations conducted in January 1977, February 1979, March 1983, May 1986, January 1989, and March 1994, all of which note that the Veteran's ears were normal.  Audiometric testing conducted at each of these examinations reflected normal hearing acuity.  Additionally, on reports of medical history completed by the Veteran in January 1977, February 1979, March 1983, May 1986, January 1989, January 1991, and March 1994, he denied current or past hearing loss.

Post-service clinical records include an October 2007 private audiological evaluation.  The audiologist tested the Veteran's hearing, but did not offer an opinion with regard to etiology.  The audiogram results showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
25
LEFT
20
25
25
25
45

The Veteran underwent VA audiological examinations in August 2010 and May 2012.  The Board found these examinations inadequate because the examiners failed to support their opinions with fully articulated explanations.  See April 2012 and December 2013 Board remands.  As such, the examination reports have little probative value and are not further considered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the opinion that contributes its probative value).

In February 2014, the Veteran was afforded another VA audiological examination.  The VA audiologist reviewed the Veteran's claims file in conjunction with the evaluation.  During the examination, the Veteran reported a history of in-service noise exposure consistent with warfare.  Hearing protection was reportedly used on an occasional basis during service.  He reported recreational noise exposure from farming and ranching.  The Veteran's audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
20
LEFT
15
10
20
20
80

Speech recognition was 96 percent for both ears based on the Maryland CNC Test.

The February 2014 audiogram for the Veteran's right ear does not show auditory thresholds of 40 decibels or greater in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz; or auditory thresholds of 26 decibels or greater for at least three of the frequencies from 500 to 4,000 Hertz; or a speech recognition score of less than 94 percent.  Consequently, the Board must find that the Veteran does not have impaired hearing of the right ear as defined by VA regulation.

The Board acknowledges the Veteran's assertions that a hearing loss in his right ear is due to noise exposure during service; however, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  In this case, the record does not reflect that the Veteran has a hearing loss disability of the right ear as defined by 38 C.F.R. § 3.385.  The Board recognizes that the requirement of a current disability may be satisfied where a claimant's disability was present at any point during the pendency of a claim, even if no disability is present at the time of adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The medical evidence of record, however, does not reflect a right ear hearing disability, as defined by VA regulation, at any time during the pendency of the claim.

Thus, the Board concludes that the preponderance of evidence is against a finding that the Veteran has right ear hearing loss for VA disability compensation purposes at any time relevant to his claim and appeal.  Hence, the claim must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

The February 2014 audiogram reflects a hearing loss disability in the Veteran's left ear as defined by VA regulation.  The audiologist, however, opined that the Veteran's disability was less likely than not the result of an event in military service.  While hearing loss can result from exposure to hazardous noise, in the Veteran's case the evidence did not reflect the occurrence of a significant threshold shift during his active duty, an indication that any hazardous noise he might have encountered did not have a lasting impact on his hearing acuity.  With regard to the theory of delayed onset, the audiologist explained that scientific research based on "current knowledge of cochlear physiology" does not support "the existence of delayed-onset hearing loss."  As such, the audiologist did not find a nexus between the Veteran's current hearing loss disability and any disease, event, or injury in service.

The Board finds the February 2014 medical opinion persuasive, as it is based on accurate facts and is supported by a fully articulated rationale.  See Nieves-Rodriguez, supra (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  While the Veteran is competent to report symptoms of disease or disability or an injury, he is not competent to independently render a medical opinion as to the specific etiology or cause of a condition.  See Davidson, supra.  Such questions can only be answered by individuals possessing specialized training and knowledge.  See Jandreau, supra.  There is no indication that the Veteran possesses such specialized training and knowledge.  Consequently, the Veteran's lay assertions of causation cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Taking all of the evidence into account, the Board finds that the preponderance of the evidence is against the claim that the Veteran's left ear hearing loss is related to his military service.  Further, as there is no evidence of compensable hearing loss within one year of service discharge, the presumption of service connection does not apply in this case.  See 38 C.F.R. §§ 3.307, 3.309(a).  (Even when evaluated in March 1994, hearing impairment in the left ear was not shown.)  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

II. Tinnitus

The Veteran seeks service connection for tinnitus as a result of hazardous noise exposure in service.

Service treatment records, including numerous reports of medical history and examination, are silent for complaints of tinnitus.  The first post-service medical evidence concerning this issue is reflected in records from an October 2007 audiological evaluation, which the Veteran obtained privately.  At that time, the Veteran reported "ringing in the ears" that had begun in service and worsened over time.  An etiological opinion was not provided.

In a June 2008 statement, the Veteran explained that he did not complain of tinnitus during service because he "was career military and did not want to jeopardize [his] chances for advancement."  He stated that his symptoms, which were initially intermittent, had become constant, interfering with his profession and "causing frustration, lack of a night's sleep and irritability."

At his February 2014 VA audiological examination, the Veteran reported that he first noticed his tinnitus in service on the rifle range.  The audiologist concluded, however, that it was less likely than not that the Veteran's tinnitus was related to his military service, as there was no evidence of an "objectively verifiable noise injury."  The examiner stated that "[w]hile there are numerous possible causes of tinnitus, an audiologist can only address the etiology of tinnitus as it relates to auditory system injures."

Despite the findings of the VA examination, the Board observes that tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  While service connection for tinnitus may not be established based on a continuity of symptomatology as it is not a disease specified under 38 C.F.R. § 3.309(a), the Veteran is competent to render a diagnosis of tinnitus.  Here, the Veteran has observed symptoms of tinnitus, which he reported having first noticed in service.  Although the Veteran's service records do not reflect any complaints of tinnitus, he has credibly explained the reason for this absence.  Furthermore, there is no contradictory evidence of record as to the Veteran's in-service development of tinnitus; nor is there evidence rebutting the Veteran's assertion that he has suffered intermittent ringing in his ears since service.  Indeed, the opinion of the VA examiner does not challenge the Veteran's assertions.  
The Board finds the lay evidence of record regarding the onset of tinnitus in service and the chronicity of the disability thereafter to be both competent and credible.  Thus, the Board finds that the evidence is at least in equipoise and raises a reasonable doubt as to whether the Veteran's tinnitus is related to his service.

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted, and the Veteran's claim is granted.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


